Case 1:21-cv-00165-DLC Document 29-59 Filed 02/23/21 Page 1 of 5




           EXHIBIT GGG
Implementing a Layered Approach to Address COVID-19 in Public Indoor Spaces | Coronavirus (COVID-19) | US EPA
                           Case 1:21-cv-00165-DLC Document 29-59 Filed 02/23/21 Page 2 of 5
         An official website of the United States government.


                         United States
                         Environmental Protection                                                                           Menu
                         Agency


     Search EPA.gov


    Related Topics: Coronavirus                                                         CONTACT US                  SHARE



    Implementing a Layered Approach
    to Address COVID-19 in Public
    Indoor Spaces
    It is essential to implement a multifaceted, layered approach to reduce the risk of indoor airborne
    transmission of COVID-19. In addition to wearing masks, social distancing and cleaning/disinfection,
    it is important to implement engineering controls, administrative controls and space reconfiguration,
    adapted for the specific building and situation, to address COVID-19 in public indoor spaces. These
    measures should be considered in schools, offices, commercial buildings, and common areas of
    apartment buildings, mixed use buildings, and other public indoor spaces such as lobbies, sitting
    rooms, laundry rooms, and recreational rooms.

    On this page:
         Engineering Controls
            Administrative Controls
            Reconfiguration of Building Spaces and Furnishings
            Additional Resources




    Engineering Controls
    Engineering controls are important components of a multilayered approach to reducing the risk of
    airborne transmission of COVID-19 in an individual building or space. The use of engineering controls
    such as ventilation and filtration will vary by building, depending in part on the type, age and capacity
    of a building’s HVAC systems.

    Important engineering controls include:



https://www.epa.gov/coronavirus/implementing-layered-approach-address-covid-19-public-indoor-spaces[1/26/2021 1:37:18 PM]
Implementing a Layered Approach to Address COVID-19 in Public Indoor Spaces | Coronavirus (COVID-19) | US EPA
                     Case 1:21-cv-00165-DLC Document 29-59 Filed 02/23/21 Page 3 of 5
            Increasing outside-air ventilation to the maximum practical. Please visit Ventilation and
            Coronavirus (COVID-19).
            Increasing air filtration by filtering the air that is re-circulated through the building to remove as
            many aerosol particles (i.e. very small particles containing the virus) as possible. Increasing air
            filtration may include upgrading HVAC filters to MERV 13 (or the highest MERV rating a
            building’s ventilation system can accommodate) and placing portable air cleaners in areas that
            are hard to ventilate with outside air or that have high density or occupancy. Visit Air Cleaners,
            HVAC Filters, and Coronavirus (COVID-19) for more information.
            Adjusting or reconfiguring air flows to minimize indoor airborne transmission of the virus
            between people. This may include such measures as exhausting all restrooms directly to the
            outside and redirecting airflows so that they do not blow directly from person to person, if
            feasible. See ASHRAE's guidance. EXIT

    Read EPA's Guide to Air Cleaners in the Home.

    Read ASHRAE's position document on filtration and air cleaning. EXIT


                                                                                                                      Remember to
    Administrative Controls                                                                                          practice social
                                                                                                                   distancing when in
    Administrative controls are also important components of a                                                       indoor shared
    multilayered approach to reducing the risk of airborne transmission                                             spaces, including
    of COVID-19 in an individual building or indoor space.                                                         when commuting.

    Administrative controls may include:
                                                                                                                            Indoor spaces are
                                                                                                                            more risky than
            Practices designed to reduce crowding or occupancy such as
                                                                                                                            outdoor spaces
            telework, staggered schedules, remote/video meetings, etc.
                                                                                                                            where it might be
            Limiting the use of small spaces that are shared, such as                                                       harder to keep
            meeting rooms, laundry rooms, and lobbies.                                                                      people apart and
                                                                                                                            there’s less
    These approaches would be equivalent to increasing the ventilation                                                      ventilation.
    per person in buildings, or in specific rooms.                                                                          Maintain at least 6
                                                                                                                            feet of distance
    ​Refer to CDC for more information:                                                                                     between you and
                                                                                                                            others. COVID-19
            COVID-19 Employer Information for Office Buildings                                                              spreads more easily
            Returning to Work                                                                                               between people who
                                                                                                                            are closer together.
            CDC Coronavirus homepage
                                                                                                                            Wearing a mask
                                                                                                                            does not replace the
                                                                                                                            need to practice



https://www.epa.gov/coronavirus/implementing-layered-approach-address-covid-19-public-indoor-spaces[1/26/2021 1:37:18 PM]
Implementing a Layered Approach to Address COVID-19 in Public Indoor Spaces | Coronavirus (COVID-19) | US EPA
                           Case 1:21-cv-00165-DLC Document 29-59 Filed 02/23/21 Page 4 of 5

    Reconfguration of Building                                                                                              social distancing.
                                                                                                                            Wear a mask in
    Spaces and Furnishings                                                                                                  public settings, where
    Reconfiguration of building spaces can be an important component                                                        it is especially
                                                                                                                            important when
    of a multilayered approach to reducing the risk of airborne
                                                                                                                            staying 6 feet apart
    transmission of COVID-19 in an individual building or space.
                                                                                                                            from others (about
                                                                                                                            two arms length) is
    Reconfiguration efforts may include:
                                                                                                                            not possible.
                                                                                                                            Interacting without
            Reconfiguration of building layouts and/or of individual rooms
                                                                                                                            wearing a mask
             Reorientation of office furniture or cubicles                                                                  increases your risk of
                 For example, reorienting adjoining workstations so                                                         getting infected.
                 employees do not face each other could be an important                                                     Avoid close contact
                 component of an overall plan to address the virus.                                                         with others on your
            Addition of partitions or transparent barriers                                                                  commute to work, if
                                                                                                                            possible. Consider
    When reconfiguring building spaces, the use of partitions can also                                                      biking, walking, or
                                                                                                                            driving either alone or
    help reduce risks of transmission by minimizing direct air flow
                                                                                                                            with other members
    between people. This is especially important when additional
                                                                                                                            of your household.
    filtration and ventilation recommendations cannot be fully
    implemented.

    Refer to CDC guidance for more information.

                                                                                                                                       Top of Page




    Additional Resources
            CDC Coronavirus homepage
            CDC COVID-19 Employer Information for Office Buildings
            CDC Interim Guidance for Businesses and Employers Responding to Coronavirus Disease 2019
            (COVID-19)
            ASHRAE COVID-19 Resources EXIT

    Return to Indoor Air and Coronavirus (COVID-19).

                                                                                                                                       Top of Page


    Contact Us to ask a question, provide feedback, or report a problem.



https://www.epa.gov/coronavirus/implementing-layered-approach-address-covid-19-public-indoor-spaces[1/26/2021 1:37:18 PM]
Implementing a Layered Approach to Address COVID-19 in Public Indoor Spaces | Coronavirus (COVID-19) | US EPA
                           Case 1:21-cv-00165-DLC Document 29-59 Filed 02/23/21 Page 5 of 5




    Discover.                                            Connect.                                             Ask.

    Accessibility                                        Data.gov                                             Contact EPA

    Budget & Performance                                 Inspector General                                    Hotlines

    Contracting                                          Jobs                                                 FOIA Requests

    Grants                                               Newsroom                                             Frequent Questions

    January 19, 2017 Web                                 Open Government
    Snapshot
                                                         Regulations.gov                                      Follow.
    No FEAR Act Data
                                                         Subscribe
    Privacy
                                                         USA.gov
    Privacy and Security Notice
                                                                                                              LAST UPDATED ON JANUARY 13,
                                                         White House                                          2021




https://www.epa.gov/coronavirus/implementing-layered-approach-address-covid-19-public-indoor-spaces[1/26/2021 1:37:18 PM]
